Exhibit 10.4

 

EXECUTION COPY

 

February 1, 2006

 

Tapestry Pharmaceuticals, Inc.

4840 Pearl East Circle, Suite 300W

Boulder, Colorado  80301

Attention:  Leonard Shaykin, Chairman and Chief Executive Officer

 

Re:          Lock-Up Agreement

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Purchase Agreement, dated as of even
date herewith (the “Purchase Agreement”), by and among Tapestry
Pharmaceuticals, Inc. (the “Company”) and each of the Investors party thereto
(the “Investors”).  Terms used but not otherwise defined herein shall have the
meaning set forth in Purchase Agreement.

 

In consideration of the Investors’ agreement to enter into the Purchase
Agreement and to proceed with the transactions contemplated thereby, and for
other good and valuable consideration, receipt of which is hereby acknowledged,
each of the undersigned hereby agrees for the benefit of the Company and the
Investors that the undersigned will not, during the period beginning on the date
hereof and ending on the earliest to occur of (i) the first date following
termination of the Purchase Agreement, (ii) ninety days after the Effective Date
or (iii) with respect to any of the undersigned, the first date following
termination of such undersigned’s employment by or directorship with the Company
that is six months following the last opposite-way transaction that occurred
prior to such termination of employment or directorship, directly or indirectly
(A) offer, pledge, assign, encumber, announce the intention to sell, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock owned either of
record or beneficially (as defined in the 1934 Act) by the undersigned on the
date hereof or hereafter acquired or (B) enter into any swap or other agreement
that transfers, in whole or in part, any of the economic consequences of
ownership of the Common Stock, whether any such transaction described in clause
(A) or (B) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, or publicly announce an intention to do any of
the foregoing.

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this letter agreement.

 

Each of the undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this letter agreement.  All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.

 

Each of the undersigned understands that the Investors and the Company are
entering into the Purchase Agreement and proceeding with the transactions
contemplated thereby in reliance upon this letter agreement.  The Investors are
intended third party beneficiaries of this letter agreement.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York without regard to the choice of law
principles thereof.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

/s/ Leonard P. Shaykin

 

 

Leonard P. Shaykin

 

 

 

 

 

/s/ Martin M. Batt

 

 

Martin M. Batt

 

 

 

 

 

 

 

 

Patricia A. Pilia

 

 

 

 

 

/s/ Gordon Link

 

 

Gordon Link

 

 

 

 

 

/s/ Kai P. Larson

 

 

Kai P. Larson

 

 

 

 

 

/s/ Bruce W. Fiedler

 

 

Bruce W. Fiedler

 

 

 

 

 

 

 

 

Stephen K. Carter, M.D.

 

 

 

 

 

/s/ George M. Gould

 

 

George M. Gould

 

 

 

 

 

 

 

 

Arthur H. Hayes, Jr.

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

/s/ Elliot M. Maza

 

 

Elliot M. Maza

 

 

 

 

 

/s/ Richard N. Perle

 

 

The Honorable Richard N. Perle

 

 

 

 

 

/s/ Robert E. Pollack

 

 

Robert E. Pollack

 

 

--------------------------------------------------------------------------------